Citation Nr: 0929103	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-06 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hepatitis.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a neck disability.

3.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, to include the propriety of the reduction 
in the rating from 20 to 10 percent, effective April 1, 2004.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a September 2003 rating decision, the RO denied reopening 
the Veteran's claims for entitlement to service connection 
for hepatitis and for a neck disability as well as proposed 
reducing the Veteran's rating for his service-connected 
lumbosacral strain from 20 percent to 10 percent.  

In a January 2004 rating decision, the RO implemented the 
reduction for the Veteran's service-connected lumbosacral 
strain from 20 percent to 10 percent, effective April 1, 
2004, and again denied reopening his claims for entitlement 
to service connection for hepatitis and for a neck 
disability.  The Veteran filed a notice of disagreement (NOD) 
concerning these matters in May 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.
Information concerning the VCAA was provided to the Veteran 
by the RO in correspondence dated in April 2003, July 2003, 
and June 2007.

As an initial matter, the Board notes that the Veteran's 
rating reduction arose in response to his claim for a rating 
in excess 20 percent for his service-connected lumbar spine 
disability in December 2002.  While the RO characterized the 
issue on appeal simply as evaluation for lumbosacral strain, 
currently rated as 10 percent disabling, the Board notes that 
the RO clearly considered and adjudicated the issues of 
propriety of the reduction in the rating for service-
connected lumbosacral strain from 20 to 10 percent (in the 
January 2004 rating decision and January 2005 statement of 
the case (SOC)) and entitlement to an increased evaluation 
for service-connected lumbosacral strain (in the December 
2006 supplemental statement of the case (SSOC) and June 2007 
SSOC).  In light of the evidence of record, and to give the 
Veteran every consideration in connection with the appeal, 
the Board will characterize the Veteran's appeal as 
encompassing both the increased rating claim and the claim 
concerning the propriety of the reduction, as set forth on 
the title page of this decision.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the Veteran's claim for entitlement to an evaluation in 
excess of 20 percent for service-connected lumbosacral strain 
is provided.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.

Unfortunately, the previous correspondence sent by VA does 
not discuss the bases for the denial of service connection 
for hepatitis and for a neck disability in the prior final 
rating decisions, nor does it adequately notify the Veteran 
of the specific evidence and information that is necessary to 
reopen his claims for service connection for these 
disabilities.  In addition, the July 2003 letter improperly 
identified the last prior final denial of the Veteran's claim 
for entitlement to service connection for hepatitis as a 
December 1995 rating decision.  In an April 1999 rating 
decision, the RO denied reopening the Veteran's claim for 
service connection for hepatitis.  Although notified of the 
April 1999 denial, the Veteran did not initiate an appeal of 
this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  In this case, the Veteran should 
be provided with a proper notice letter that complies with 
the Court's holding in Kent.

During his May 2003 VA spine examination, the Veteran 
indicated that he was seeking disability benefits from the 
Social Security Administration (SSA).  There is no indication 
in the claims file that the RO attempted to obtain the 
Veteran's SSA medical records, if any.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  

The Board notes that the Veteran last had a VA spine 
examination in May 2003.  VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Evidence of record 
reflects that the Veteran failed to report for a VA spine 
examination scheduled in May 2007 to assess the severity of 
his service-connected lumbosacral strain.  However, in view 
of a September 2007 request by the Veteran's representative 
for another examination and as the case is already being 
remanded for additional development, the Veteran should be 
afforded one more opportunity for a medical examination.  
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo a VA spine examination at an appropriate VA medical 
facility to determine the severity of his service-connected 
lumbosacral strain.

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Mountain Home, Tennessee; however, as the claims file only 
includes outpatient and inpatient treatment records from that 
provider dated up to June 2007 and VA treatment notes 
associated with the file from January 1994 to December 2004 
appear to be incomplete, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain and associate with the claims file all 
outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
AMC/RO should provide notice informing 
the claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the claimant's 
daily life and employment.  The AMC/RO 
should also provide notice of the 
specific criteria necessary for 
entitlement to a rating in excess of 10 
percent for lumbosacral strain under 38 
C.F.R. § 4.71a, Diagnostic Codes 5295 and 
5237.

2.  The AMC/RO should also send the 
Veteran a corrective VCAA notice, as 
defined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as it 
pertains to the matters of whether new 
and material evidence has been received 
to reopen his claims for service 
connection for hepatitis and for a neck 
disability.  The letter should 
specifically discuss the bases for the 
denial of service connection for 
hepatitis in the prior final April 1999 
rating decision and for a neck disability 
in the prior final June 1998 rating 
decision.  It should also notify the 
Veteran of the specific evidence and 
information that is necessary to reopen 
his claims for service connection for 
hepatitis and for a neck disability.

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected lumbosacral strain and claimed 
hepatitis and neck disabilities.  Of 
particular interest are any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the Veteran's 
service-connected lumbosacral strain and 
claimed hepatitis and neck disabilities 
from the Mountain Home VAMC, for the 
periods from June 2007 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability determination, if any, with 
all associated medical records.

5.  The Veteran should be scheduled for 
an appropriate VA examination with a 
physician to ascertain the current 
severity of his service-connected 
lumbosacral strain.  Prior to any 
scheduled examination(s), the claims 
folder and a copy of this remand must be 
made available to the physician 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate tests, studies (to 
include X-rays) and/or consultations 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The requested examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine examinations (revised effective 
4/20/09).  Failure to follow the 
guidelines provided in that worksheet 
would be in violation of Stegall v. West, 
11 Vet. App. 268, 271 (1998), which held 
that a remand by the Board confers on an 
appellant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

